BOWERS, Justice,
dissenting.
I respectfully dissent. I agree with the majority, however, that to support an investigative stop, an officer must have specific articulable facts, which in light of his experience and general knowledge, taken together with rational inferences from those facts, would reasonably warrant the intrusion. I also agree that an officer’s reasonable suspicion must be based on some activity out of the ordinary that is occurring or has occurred; the suspect must be connected with that activity; and the activity must be related to a crime. I disagree that the activity appellant was engaged in meets this criteria.
*655The evidence shows that police were told by an un-named citizen that there was a fight or argument in a public place. The citizen did not give any description of the person or persons who were fighting or arguing. When the police arrived, they saw four individuals talking, pointing at each others’ faces. Without a description, the police did not know if these individuals were the same persons the un-named citizen had complained about. Upon seeing the police arrive, the individuals began walking away from each other.
The trial court made implied findings that the police had previously received numerous complaints regarding fights and weapons at the location where appellant was arguing, and that Officer Butler knew the area and knew it to be unsafe. The majority acknowledges that merely because an area is known to be unsafe does not justify an investigative stop.
The trial court made implied findings that the participants were in an agitated state and that there were four suspects. The four “suspects” were suspected of arguing, which is not a crime. Even if the individuals had been in an agitated state prior to the police’s arrival, the individuals immediately dispersed upon the arrival of the police and were no longer in an agitated state.
I agree with the majority that the police cannot act solely on the basis of an unnamed complainant of unknown reliability; that a high-crime locale, standing alone, does not justify an investigative stop; and that an individual walking away from a police officer, without more, does not justify an investigative stop. This, however, was exactly the situation and yet the majority holds that the investigative stop was justified. I, therefore dissent.